—In an action to recover on a promissory note, the defendants appeal from an order of the Supreme Court, Queens County (Dunkin, J.), entered July 11, 1991, which denied their motion to quash a subpoena duces tecum against their counsel.
*207Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion in denying the defendants’ motion to quash, inasmuch as the plaintiffs have established that they possess a good faith basis for seeking to depose the defendants’ attorney, and that the information sought is both relevant and necessary (see, Frybergh v Kouffman, 119 AD2d 541; see also, SPA Realty Assocs. v Springs Assocs., 155 AD2d 839; McNulty v McNulty, 81 AD2d 581; Planned Indus. Ctrs. v Eric Bldrs., 51 AD2d 586; Glen 4912 Corp. v Strauss, 44 AD2d 582). Thompson, J. P., Sullivan, Ritter and Joy, JJ., concur.